Citation Nr: 1542958	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-11 979	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a November 14, 2006 Board decision that denied service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1945 to February 1946 in the recognized guerrillas in the Philippines.  He died in March 1966.  The appellant claims as the surviving spouse.

In June 2004, the appellant submitted a VA Form 21-22a appointing an attorney to represent her.  However, the attorney did not sign the form, and there is no correspondence of record from the attorney in the claims file.  The appellant did not respond to VA's requests to submit a corrected power of attorney.  Consequently, the appellant is without representation in this matter.


FINDINGS OF FACT

1.  The Board decision dated November 14, 2006 denied service connection for the cause of the Veteran's death.

2.  The appellant has not alleged an error of fact or law in the November 14, 2006 Board decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.


CONCLUSION OF LAW

There was no CUE in the Board's November 14, 2006 decision that denied service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 20.1400, 20.1402, 20.1403, 20.1404 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).  However, the VCAA is inapplicable to CUE motions, and therefore need not be further discussed in this decision.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Applicable Laws and Regulations

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The party asserting CUE must set forth clearly and specifically the alleged error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  38 C.F.R. § 20.1404(b).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement to set forth clearly and specifically the alleged CUE in a Board decision.  Id.

In determining whether a prior determination involves CUE, the Court of Appeals of Veterans Claims (Court) has established the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be 'undebatable' and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Analysis

The appellant avers that there was CUE in the Board's November 14, 2006 decision denying service connection for the cause of the Veteran's death.  Having considered the appellant's contentions, the Board finds that her CUE motion has not met the pleading requirements of 38 C.F.R. § 20.1404(b), and must therefore be dismissed.

The Veteran died in March 1966.  The death certificated indicated that the primary cause of death was Koch's disease, or tuberculosis.  The appellant subsequently brought a claim of entitlement to service connection for the cause of the Veteran's death, arguing, essentially, that his tuberculosis developed during service.  (During his lifetime, the Veteran submitted a claim of entitlement to service connection for tuberculosis, which was denied.)  The appellant's claim was denied in January 1999.  Thereafter, she submitted an application to reopen, and the claim was once again denied in an April 2003 rating decision.  After perfecting an appeal, the Board denied the issue in a November 2006 decision.

In its decision, the Board noted that tuberculosis was a chronic disease, and that if manifest within 3 years of separation it would be presumed to have been incurred during service, absent affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, the Board found that the only service medical records available were a February 1946 affidavit in which the Veteran denied incurring any wounds or illnesses during service.  The Board then discussed the post-service medical evidence, including treatment for tuberculosis beginning in the 1950s and a statement from a physician indicating that the Veteran had a lung ailment from 1944.  The Board also considered several "buddy statements" from former guerillas who reported that the Veteran had pulmonary tuberculosis during service.  Finally, the Board considered the appellant's lay testimony, given during her Board hearing, in which she alleged that the Veteran was sick with tuberculosis when she first met him, in 1959.

After reviewing the record, the Board concluded that that evidence tending to show that the Veteran did not have tuberculosis during service or within 3 years of his discharge outweighed the post-service evidence indicating that tuberculosis may have developed during service.  In so finding, the Board noted that the affidavit swearing that he did not sustain any illnesses or wounds during service was the only available contemporaneous evidence, and that such was of greater probative value than post-service medical evidence purporting to link tuberculosis with service.

In November 2012, the appellant filed a motion alleging CUE in the Board's November 2006 decision.  In her motion, she essentially disagreed with the Board's factual findings, arguing that the Veteran's tuberculosis developed during service.  In support of this argument, she cited several pieces of evidence already considered by the RO and the Board, including the Veteran's March 1956 claim for service connection; statements from guerilla soldiers alleging that the Veteran had tuberculosis in service; and letters from medical professionals suggesting that his tuberculosis was incurred during service.  She also claimed that "VA failed to make any effort to obtain the service medical and clinical records."  She made no allegations that the Board made a mistake of fact or law in deciding the claim.

Initially, with respect to the appellant's claim that VA "failed to make any effort to obtain" the Veteran's service treatment records, the Board notes that a failure to fulfil VA's duty to assist cannot constitute CUE.  See Caffrey, 6 Vet. App. at 384 (VA's breach of duty to assist caused incomplete record but not incorrect record).  Nonetheless, the records shows that VA made numerous efforts to obtain these records, but that the records, at the time of the Board decision, were unavailable, with the exception of the February 1946 processing affidavit.  Prior to the Board's decision, the appellant repeatedly requested copies of the Veteran's service records, and was informed that these records could not be located.  The appellant's allegation that VA did not satisfy its duty to assist is contradicted by the record.

With regard to the appellant's general contention that the Veteran's pulmonary tuberculosis was incurred during service or was otherwise related to service, the motion for CUE must be dismissed, as the appellant does not allege any specific error of fact or law in the Board's November 2006 decision.  Rather, she has asserted the same arguments that have been considered, and rejected, in previous adjudications.  As noted above, her CUE motion refers to the Veteran's letter of March 1956 asserting that his tuberculosis was related to service; statements from the Veteran's fellow guerilla soldiers; letters from physicians who treated the Veteran indicating that his tuberculosis may have developed during service, with no supporting documentation; and post-service records from the mid-1960s reflecting ongoing treatment for tuberculosis.  The Board considered this evidence and determined that the negative evidence outweighed the positive in denying the appellant's claim.  Such a finding of fact does not constitute CUE.  The appellant has not alleged that any of the information relied upon by the Board in its decision was incorrect, nor has she alleged that the Board relied on incorrect law.

When a motion to revise a Board decision the grounds of CUE fails to provide specific allegations of error, the Board will dismiss the motion without prejudice to refiling.  See C.F.R. § 20.1404(b).  Here, based on a review of the record at the time of the November 14, 2006 Board decision, the Board finds that there is no showing of any error of fact or law, much less error that would have manifestly changed the outcome.  Therefore, the motion for CUE must be dismissed.






ORDER

The motion as to whether there is CUE in a November 14, 2006 Board decision is dismissed without prejudice to refiling.




                       ____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



